IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45844

BRADLEY CLYDE GOODRICH,                           )
                                                  )    Filed: May 23, 2019
       Petitioner-Appellant,                      )
                                                  )    Karel A. Lehrman, Clerk
v.                                                )
                                                  )    THIS IS AN UNPUBLISHED
STATE OF IDAHO,                                   )    OPINION AND SHALL NOT
                                                  )    BE CITED AS AUTHORITY
       Defendant-Appellant.                       )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment and order summarily dismissing petition for post-conviction
       relief, affirmed.

       Bradley B. Poole, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Bradley Clyde Goodrich appeals from the district court’s order summarily dismissing his
petition for post-conviction relief. We affirm.
                                                  I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Goodrich pled guilty to lewd conduct with a minor under the age of sixteen, I.C. § 18-
1508A, and possession of a controlled substance, I.C. § 37-2732(c). The district court sentenced
Goodrich to a unified term of twenty-years, with five years determinate, for lewd conduct and a
concurrent unified term of five years, with two years determinate, for possession of a controlled
substance. Goodrich appealed asserting that the district court should have retained jurisdiction,
its sentence was excessive, and a medical condition affected his guilty plea. This Court affirmed
his sentence, finding the district court did not abuse its discretion and further that his claim


                                                  1
regarding the medical issue was not supported by argument or authority and would not be
considered. State v. Goodrich, Docket No. 44239 (Ct. App. June 2, 2017) (unpublished).
       Goodrich filed a petition for post-conviction relief asserting a medical condition affected
his thought processes and made his plea unknowing, the district court should have retained
jurisdiction, and his sentence was excessive. The district court held a hearing in response to the
State’s second motion for summary dismissal.            Court minutes indicate that after hearing
argument the district court determined there was no basis for an evidentiary hearing and
summarily dismissed Goodrich’s petition. 1 Goodrich timely appeals.
                                                  II.
                                            ANALYSIS
       On appeal, Goodrich argues the district court erred by dismissing his post-conviction
petition. The State asserts that because Goodrich failed to provide an adequate record for
appellate review, it is not possible to determine if there is a basis for reversal. We agree. It is the
responsibility of the appellant to provide a sufficient record to substantiate his or her claims on
appeal. State v. Murinko, 108 Idaho 872, 873, 702 P.2d 910, 911 (Ct. App. 1985). In the
absence of an adequate record on appeal to support the appellant’s claims, we will not presume
error. State v. Beason, 119 Idaho 103, 105, 803 P.2d 1009, 1011 (Ct. App. 1991). Further, any
missing portions of the record are presumed to support the trial court’s ruling. State v. Wharton,
162 Idaho 666, 671, 402 P.3d 1119, 1124 (Ct. App. 2017).
       In this case, Goodrich has failed to provide the Court with a transcript of the district
court’s ruling 2 or his amended petition for post-conviction relief. Without either, this Court
lacks any means to determine if the district court erred. The minutes from the hearing do not
provide enough information to do anything beyond speculate as to the basis for the district
court’s decision. Further, the record that was provided appears to support summary disposition




1
       The appellate record does not include a transcript of the district court’s ruling but reads in
part: “Evidentiary hearing -- nothing [] has been put forward to go forward to an evidentiary
hearing. Does not survive motion for summary judgment of dismissal.”
2
       The district court did not enter a written order.


                                                  2
on numerous grounds. 3 However, because it is the responsibility of the appellant to provide an
adequate record and Goodrich has failed to do so, we affirm the district court.
                                                III.
                                         CONCLUSION
       Goodrich asks this Court to determine if the district court abused its discretion when it
denied his petition for post-conviction relief but failed to provide an adequate record to do so. In
absence of such information we will not presume error but will presume the missing portions of
the record support the decisions of the district court. Accordingly, we affirm the summary
disposition of Goodrich’s petition.
       Judge HUSKEY and Judge BRAILSFORD CONCUR.




3
       Petitioner’s claims appear to present numerous additional grounds for dismissal;
including lack of argument and authority, preclusion by res judicata and an excessive sentence
claim that cannot be properly addressed through post-conviction relief. However, without a full
and adequate record we decline to address these separate bases for dismissal.
                                                 3